INVESTMENT LETTER AND SUBSCRIPTION AGREEMENT

  85,000 Shares of Common Stock

$10,625 Total Purchase Price

_________________, 2006

Board of Directors
Dotronix, Inc.
11900 Wayzata Blvd., Suite 100
Minneapolis, Minnesota 55305

Gentlemen:

The undersigned, __________________, desires to purchase from Dotronix, Inc.,
85,000 common shares upon the terms and conditions set forth below:

THE COMMON STOCK OF DOTRONIX, INC., DESCRIBED IN THIS SUBSCRIPTION AGREEMENT
(this “Agreement”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“Act”), OR QUALIFIED UNDER THE STATE SECURITIES LAWS OF ANY STATE. THE
SECURITIES ARE BEING SOLD IN RELIANCE ON EXEMPTIONS FROM SUCH REGISTRATION AND
QUALIFICATION REQUIREMENTS. THE SECURITIES AND RIGHTS PURSUANT TO THIS AGREEMENT
CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR OTHERWISE DISPOSED OF, EXCEPT IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS, INCLUDING
REGULATION S PROMULGATED UNDER THE ACT.

This Agreement shall constitute the irrevocable offer of the undersigned to
purchase, subject to the terms set forth in this Agreement, 85,000 shares of the
Common Stock of Dotronix, Inc., a Minnesota corporation (the “Company”), at a
purchase price of $0.125 per share. On execution by both parties, this Agreement
shall become a bilateral agreement binding on both the undersigned and the
Company. Each part of this Agreement must be completed by the undersigned and,
by execution below, the undersigned acknowledges that it understands that the
Company is relying on the accuracy and completeness hereof in complying with its
obligations under applicable securities laws.

On the foregoing, it is hereby agreed as follows:

1.     SUBSCRIPTION. The undersigned hereby irrevocably subscribes for the
purchase of 85,000 shares of common stock of the Company. The undersigned will
make payment of the purchase price for the shares in the aggregate amount of
$10,625 on or before April ___, 2006. The Company shall issue the shares
purchased to the undersigned upon receipt and collection of the total purchase
price.

2     GENERAL REPRESENTATIONS OF SUBSCRIBER.  The undersigned hereby represents
and warrants as follows:

(a)     The undersigned is over the age of 18 years;



--------------------------------------------------------------------------------



(b)     The undersigned acknowledges that neither the United States Securities
and Exchange Commission nor the securities commission of any state or other
federal agency has made any determination as to the merits of purchasing these
securities;

(c)     The undersigned has received and read the Company’s Annual Report on
Form 10-KSB for the fiscal year ended June 30, 2005, Quarterly Reports on Form
10-QSB for the quarters ended September 30 and December 31, 2005, and Current
Report on Form 8-K dated October 19, 2005, and understands the risk of an
investment in the Company. The undersigned acknowledges that an investment in
the Company involves high risks;

(d)     The undersigned, either alone or with the assistance of one or more
advisers engaged by it, has such knowledge and experience in business and
financial matters that it or they is capable of evaluating the Company, its
business operations, and the risks and merits of an investment in the Company;

(e)     The undersigned has been provided with all materials and information
requested by the undersigned or its representatives, including any information
requested to verify any information furnished, and the undersigned has been
provided the opportunity for direct communication between the Company and its
representatives and the undersigned and its representatives regarding the
purchase made hereby, including the opportunity to ask questions of and receive
answers from the Company;

(f)     All information which the undersigned has provided to the Company or its
agents or representatives concerning the undersigned’s suitability to invest in
the Company is complete, accurate, and correct as of the date of the
undersigned’s signature on this Agreement. Such information includes, but is not
limited to, information concerning the undersigned’s personal financial affairs,
business position, and the knowledge and experience of the undersigned and the
undersigned’s advisers;

(g)     The undersigned has no present intention of dividing any of the
securities or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of the securities, either currently or after
the passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance;

(h)     The undersigned was at no time solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the securities
through this Agreement;

(i)     The undersigned has adequate means of providing for its current needs
and possible contingencies and has no need now and anticipates no need in the
foreseeable future, to sell any portion of the securities for which the
undersigned hereby subscribes. The undersigned is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, is able to hold the securities for an indefinite period of time,
and has a sufficient net worth to sustain a loss of the entire investment, in
the event such loss should occur; and

(j)     The undersigned acknowledges that this Agreement may be accepted or
rejected in whole or in part by the Company and that, to the extent the
subscription may be rejected, the accompanying subscription payment may be
refunded without payment of interest and without deduction of expenses.

2

--------------------------------------------------------------------------------



(k)     The undersigned is an “accredited investor” as that term is defined in
rule 501 of Regulation D adopted under the Act.

3.     REPRESENTATIONS REGARDING EXEMPTIONS AND RESTRICTIONS ON TRANSFER. The
undersigned represents that the securities are being acquired without a view to,
or for, resale in connection with any distribution of the securities or any
interest therein without registration or other compliance under the Act, and
that the undersigned has no direct or indirect participation in any such
undertaking or in the underwriting of such an undertaking. The undersigned
understands that the securities have not been registered, but are being acquired
by reason of a specific exemption under the Act as well as under certain state
statutes for transactions by an issuer not involving any public offering and
that any disposition of the securities may, under certain circumstances, be
inconsistent with this exemption and may make the undersigned an “underwriter”
within the meaning of the Act. The undersigned acknowledges that the securities
must be held and may not be sold, transferred, or otherwise disposed of for
value unless they are subsequently registered under the Act or an exemption from
such registration is available. The Company is under no obligation to register
the securities under the Act or under Section 12 of the Securities Exchange Act
of 1934, as amended. The certificates representing the securities will bear a
legend restricting transfer, except in compliance with applicable federal and
state securities statutes.

4.     MISCELLANEOUS. The undersigned further understands, acknowledges, and
agrees that:

(a)     This Agreement is registered in the name of the undersigned on the books
of the Company at its principal offices, and no transfer hereof shall be valid
and binding on the Company unless made at such offices by the registered holder
or his attorney-in-fact duly authorized in writing. The Company may deem and
treat the person in whose name this Agreement is registered as the absolute
owner hereof for the purpose of receiving any securities issuable pursuant
hereto and for all other purposes.

(b)     This Agreement shall be construed in accordance with and governed by the
laws of the state of Minnesota.

(c)     This Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof.

(d)     Notwithstanding any of the representations, warranties, acknowledgments,
or agreements made herein by the undersigned, the undersigned does not waive any
rights granted to the undersigned under federal and state securities laws.

(e)     The Undersigned will hold title to the securities as follows:

  ____   Community Property   ____   Joint Tenants, with Right of Survivorship  
____   Tenants in Common   ____   Separate Property   ____  
Other  _______________________________________________________
           (Single Person, Trust, Etc., Please Indicate)

3

--------------------------------------------------------------------------------



DATED this ________ day of _________, 2006.

  Tax Identification Number or
Social Security Number   Type or Print Name of Subscriber(s) in exact
Form to be Used on Records of the Company       Address:         Number and
Street Signature     City, State, and Postal Code Signature of Joint Subscriber,
If Any

**************************************************************************************

ACCEPTANCE OF SUBSCRIPTION

The foregoing is hereby accepted this ____ day of ___________ 2006.

DOTRONIX, INC.

    By:          Duly Authorized Officer


4

--------------------------------------------------------------------------------